246 F.3d 1299 (11th Cir. 2001)
Bobby B. ROSS, Petitioner-Appellant,v.Michael MOORE, Respondent-Appellee.
No. 00-13646.
United States Court of Appeals,Eleventh Circuit.
April 3, 2001.April 16, 2001.

Appeal from the United States District Court for the Southern District of  Florida.(No. 99-01090-CV-KMM) K. Michael Moore, Judge.

Before TJOFLAT and BLACK, Circuit Judges
BY THE COURT:

1
Appellant has filed a motion for a certificate of appealability (COA), which  this Court construes as a motion to expand the COA already granted by the  district court. The district court granted a COA as to "[w]hether Petitioner was  denied the right to due process under the Fifth and Fourteenth Amendments to the  United States Constitution." The issue upon which the district court granted a  COA, however, conflicts with the district court's dismissal of the appellant's  habeas petition, 28 U.S.C.  2254, as time-barred under the one-year statute of  limitations set forth in the Antiterrorism and Effective Death Penalty Act of  1996. When a district court dismisses a petition as time-barred, it is  inappropriate to grant a COA on the constitutional claim e.g., the due process  claim in this case. Accordingly, this Court VACATES the order granting a COA and  REMANDS the case to the district court for the limited purpose of considering  whether a COA should be granted on the question of whether appellant's habeas  petition is time-barred. Appellant's motion to expand the COA is DENIED AS MOOT.